t c memo united_states tax_court oscar r contreras petitioner v commissioner of internal revenue respondent docket no filed date oscar r contreras pro_se william f castor for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for his taxable_year 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues remaining for decision2 are is petitioner entitled to deduct certain claimed amounts as unreimbursed employee_expenses we hold that he is not is petitioner entitled to a claimed schedule c net_loss with respect to a claimed restaurant business we hold that he is not is petitioner entitled to a claimed schedule c net_loss with respect to a claimed personal digital assistant consulting business we hold that he is not findings_of_fact some of the facts have been stipulated and are so found at the time petitioner filed the petition in this case he resided in dallas texas during fedex worldwide services one of the fedex companies employed petitioner full time as a worldwide account manager pursuant to certain policies fedex policies fedex worldwide services agreed to reimburse employees for reasonable 2on brief petitioner lists as an issue allowance of ordinary losses from the sale of vehicles used in a trade_or_business or held as income producing property however peti- tioner states on brief with regard to the loss on the sale of the vehicles although petitioner believes that a minimal loss should be allowed he will not challenge the findings of the respondent on that specific issue we conclude that petitioner has abandoned the issue of whether he is entitled to deduct as losses under sec_1231 certain claimed losses from the sale of certain vehicles 3the fedex policies applied to fedex worldwide services and at least one other fedex company viz fedex express expenses as described in those policies incurred for authorized business activity allowable reasonable expenses the allowable reasonable expenses included air transportation paid_by the employee hotel lodging ground transportation employee meals and business meals entertainment with respect to allowable reasonable expenses for ground transportation the fedex policies used the prevailing internal_revenue_service irs mileage rate irs standard mileage rate as the basis for reimbursing employ- ees who used their personal vehicles for authorized business activity the fedex policies required management approval for all reimbursements for allowable reasonable expenses in order to be reimbursed under the fedex policies fedex worldwide services required employees inter alia to provide receipts as follows original receipts are required for all travel and entertainment_expenses of dollar_figure or more an original receipt is documentation prepared and given by the service provider receipts must include the date and dollar amount of the provided service receipts are subject_to the following rules original credit card receipts should be used to sub- stantiate expenses where credit card receipts are not available a receipt prepared by the provider is suffi- cient if it bears the provider’s name date and ex- pense amount receipts must not be altered tips must be noted 4under the fedex policies employees did not receive reim- bursement for gasoline expenses for personal vehicles used for authorized business activity or for mileage parking fees and tolls incurred in commuting to and from work separately on the receipt receipts completed by an employee will not be reim- bursed and are subject_to investigation for possible falsification of company records expense reports that are supported with copies of receipts instead of originals must be accompanied by a statement explaining why original receipts are not available and that the employee has not previously sought reimbursement for these expenses this state- ment must be signed by the employee and his manager and attached to the expense report employees must keep copies of all receipts and documenta- tion the fedex policies allowed employees to request exceptions to such policies as follows requests for exceptions to any part of this policy must be submitted by the responsible_officer vice presi- dent senior vice president with his endorsement supporting documentation must describe the circum- stances financial impact to the employee any perfor- mance improvement actions taken and other relevant or mitigating factors final approval is solely at the discretion of the vice president controller the fedex policies authorized operating management to impose stricter limits and guidelines than those prescribed in such policies at certain times during the year at issue the senior management of fedex imposed so-called travel freezes because of budgetary concerns about which it informed employees through corporate-wide e-mails during such travel freezes allowable reasonable expenses described in the fedex policies were gener- ally not reimbursable however if a vice president approved such expenses they were reimbursable during january through date pursuant to the fedex policies petitioner received reimbursements from fedex express for certain allowable reasonable expenses that he paid during june through date pursuant to the fedex policies petitioner received reimbursements from fedex worldwide services for certain allowable reasonable expenses that he paid during certain unidentified travel freezes in peti- tioner paid certain unidentified expenses as a fedex worldwide services employee for which he did not submit any requests for reimbursement and for which he made no attempt to obtain the approval of a vice president authorizing reimbursement of such expenses in addition to working full time during the year at issue for fedex worldwide services on date petitioner sent an e-mail addressed to donna dubinsky ms dubinsky the chief_executive_officer of handspring a manufacturer of a device known as a personal digital assistant handspring’s pda in that e- mail petitioner renewed the offer that he had made in two e- mails addressed to ms dubinsky that he had sent on november 5the record does not disclose why fedex express rather than petitioner’s employer fedex worldwide services reimbursed petitioner for certain allowable reasonable expenses that he paid during the year at issue we presume that fedex worldwide services permitted petitioner to work on a project for fedex express during that year and that fedex express reimbursed him for the allowable reasonable expenses relating to that project that he paid to manage the development marketing and sale of business applications for handspring’s pda petitioner timely filed form_1040 u s individual_income_tax_return for his taxable_year return in schedule a-itemized deductions included as part of that return schedule a petitioner claimed inter alia dollar_figure of job expenses and most other miscellaneous deductions job expenses prior to the application of the two-percent floor imposed by sec_67 those claimed job expenses consisted solely of unreimbursed employee_expenses petitioner as required completed form_2106 employee business_expenses form with respect to the claimed unreimbursed employee_expenses and included that form as part of hi sec_2001 return in the form_2106 petitioner claimed the following unreimbursed employee_expenses expense vehicle transportation2 travel3 busine sec_4 meals amount 1dollar_figure big_number big_number big_number big_number 1petitioner calculated the dollar_figure of claimed vehicle ex- penses by using the prevailing irs standard mileage rate for of cents per mile and multiplying that rate by big_number the number of miles that petitioner claims he drove two automobiles viz a mercedes benz slk mercedes and a volvo c70cv volvo for business business miles during that year 2in the form_2106 the expense category transporta- tion covered parking fees tolls and transportation including train bus etc that did not involve overnight travel or commut- ing to and from work petitioner did not specify in the form_2106 the type s of transportation_expenses that he was claiming 3in the form_2106 the expense category travel cov- ered travel expense while away_from_home_overnight including lodging airplane car rental etc but not expenses for meals or entertainment petitioner did not specify in the form_2106 the type s of travel_expenses that he was claiming 4in the form_2106 the expense category business covered business_expenses not included in the expense categories vehicle transportation and travel petitioner did not specify in the form_2106 the type s of business_expenses that he was claiming 5in calculating the dollar_figure of claimed meal expenses peti- tioner claimed in the form_2106 total meal expenses of dollar_figure and reduced that total by percent as required by sec_274 as required by sec_67 petitioner reduced the dollar_figure of job expenses claimed in the schedule a by two percent of his adjusted_gross_income ie by dollar_figure in determining the taxable_income reported in petitioner’ sec_2001 return petitioner deducted the balance ie dollar_figure as well as the other itemized_deductions claimed in the schedule a that were not subject_to the two-percent floor imposed by sec_67 petitioner included two schedules c profit or loss from business schedule c as part of hi sec_2001 return in one of those schedules petitioner showed his principal business or profession including product or service as mexican restau- rant we shall refer to that schedule c as the restaurant schedule c in the restaurant schedule c petitioner showed no income and claimed total expenses and a net_loss of dollar_figure the total expenses claimed in the restaurant schedule c consisted of travel_expenses of dollar_figure and meal and entertainment_expenses of dollar_figure in the second schedule c included as part of petitioner’ sec_2001 return petitioner showed his principal business or profes- sion including product or service as pda consulting we shall refer to that schedule c as the pda consulting schedule c in the pda consulting schedule c petitioner showed no income and claimed total expenses and a net_loss of dollar_figure the total expenses claimed in the pda consulting schedule c consisted of car and truck expenses of dollar_figure depreciation and sec_179 expense deduction of dollar_figure travel_expenses of dollar_figure meal and entertainment_expenses of dollar_figure and other expenses of dollar_figure for contractor supervisor services in determining the taxable_income reported in petitioner’ sec_2001 return petitioner deducted the total ie dollar_figure of the respective net losses that petitioner claimed in the restaurant schedule c and the pda consulting schedule c respondent issued to petitioner a notice_of_deficiency notice for his taxable_year in that notice respondent disallowed inter alia the dollar_figure of job expenses that peti- tioner claimed as a deduction in the schedule a after the reduction required by sec_67 the dollar_figure net_loss that petitioner claimed in the restaurant schedule c and the dollar_figure net_loss that petitioner claimed in the pda consulting schedule c opinion petitioner bears the burden of proving that the determina- tions in the notice are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving entitlement to any deduction claimed 503_us_79 petitioner was required to maintain records sufficient to establish the amount of any deduction claimed sec_6001 sec_1_6001-1 income_tax regs before turning to the issues presented we shall summarize certain principles applicable to those issues and evaluate certain evidence on which petitioner relies 6petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 we conclude that the burden_of_proof does not shift to respondent under sec_7491 certain principles applicable to the issues presented a taxpayer is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 for certain kinds of expenses otherwise deductible under sec_162 such as business_expenses while traveling away from home business_expenses with respect to an activity that is of a type generally considered to constitute entertainment and business_expenses relating to listed_property as defined in sec_280f a taxpayer must satisfy certain substantia- tion requirements set forth in sec_274 before such ex- penses will be allowed as deductions in order for any of petitioner’s claimed expenses relating to the use of his automobiles for travel for meals and for entertainment to be deductible such expenses must satisfy the requirements of not only sec_162 but also sec_274 to the extent that petitioner carries his burden of showing that such claimed expenses satisfy the requirements of sec_162 but fails to satisfy his burden of showing that such expenses satisfy the recordkeeping requirements of sec_274 peti- tioner will have failed to carry his burden of establishing that he is entitled to deduct such expenses regardless of any equi- 7as pertinent here the term listed_property is defined in sec_280f to include any passenger_automobile unless excepted by sec_280f ties involved see sec_274 sec_1_274-5t temporary income_tax regs fed reg date the recordkeeping requirements of sec_274 will preclude petitioner from deducting expenditures otherwise allow- able under sec_162 relating to the use of his automo- bile for travel for meals and for entertainment unless he substantiates the requisite elements of each such expenditure or use see sec_274 sec_1_274-5t temporary income_tax regs fed reg date a taxpayer is required to substantiate each element of an expenditure or use by adequate_records or by sufficient evidence corroborating his own statement sec_274 con- templates that a taxpayer will maintain and produce such substantiation as will constitute proof of each expenditure or use referred to in sec_274 written evidence has considerably more probative value than oral evidence alone in addition the probative value of written evidence is greater the closer in time it relates to the expenditure or use a contemporaneous log is not required but a record of the elements of an expenditure or of a business use of listed_property made at or near the time of the expenditure or use supported by sufficient documentary_evidence has a high degree of credibility not present with respect to a statement prepared subsequent thereto when generally there is a lack of accurate recall thus the corrobo- rative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain the records together with documentary_evidence as provided in paragraph c of this section 274-5t temporary income_tax regs sec_1_274-5t temporary income_tax regs fed reg date the elements that a taxpayer must prove with respect to any listed_property are a the amount of each separate expendi- ture with respect to such property and b the amount of each business use based on the appropriate measure eg mileage for automobiles of such property the time ie the date of the expenditure or use with respect to any such property and the business_purpose for an expenditure or use with respect to such property sec_1_274-5t temporary income_tax regs fed reg date the elements that a taxpayer must prove with respect to an expenditure for traveling away from home on business including expenditures relating to the use of such taxpayer’s automobile and for meals are the amount of each such expenditure for traveling away from home except that the daily cost of the traveler’s own breakfast lunch and dinner may be aggregated the time of each such expenditure ie the dates of depar- ture and return for each trip away from home and the number of days away from home spent on business the place of each such expenditure ie the destination or locality of travel de- scribed by name of city or town or other similar designation and the business_purpose of each such expenditure ie the business reason for the travel or the nature of the business benefit derived or expected to be derived as a result of travel sec_1_274-5t temporary income_tax regs fed reg date the elements that a taxpayer must prove with respect to an expenditure for entertainment are the amount of each such expenditure for entertainment except that incidental items such as taxi fares or telephone calls may be aggregated on a daily basis the time of each such expenditure ie the date of the entertainment the place of each such expenditure ie the name if any the address or location and if not apparent from the designation of the place the designation of the type of entertainment such as dinner or theater the business_purpose of each such expenditure ie the business reason for the entertainment or the nature of business benefit derived or expected to be derived as a result of the entertainment and except in the case of business meals described in sec_274 the nature of any business discussions or activity 8if a taxpayer claims a deduction for entertainment directly preceding or following a substantial_and_bona_fide_business_discussion on the ground that such entertainment was associated with the active_conduct of the taxpayer’s trade_or_business the taxpayer is not required to establish the fourth element set forth above that is otherwise required with respect to a deduc- tion for entertainment instead the taxpayer must establish the following the date and the duration of the business discus- sion the place of the business_discussion the nature of the business_discussion and the business reason for the enter- tainment or the nature of the business benefit derived or ex- pected to be derived as the result of the entertainment and the identification of the persons entertained who partici- continued and the business relationship ie the occupation or other information relating to the person or persons entertained including name title or other designation sufficient to establish the business relationship to the taxpayer see sec_1_274-5t temporary income_tax regs fed reg date in lieu of substantiating the actual amount of any expendi- ture relating to the business use of a passenger_automobile a taxpayer may use the applicable irs standard mileage rate see sec_1_274-5 income_tax regs revproc_2000_48 sec_5 2000_2_cb_570 applicable to jan through date the irs standard mileage rate is to be multiplied by the number of business miles traveled revproc_2000_48 sec_5 c b pincite the use of the irs standard mileage rate establishes only the amount deemed expended with respect to the business use of a passenger_automobile sec_1_274-5 income_tax regs the taxpayer must still establish the amount ie the business mileage the time and the business_purpose of each such use id in lieu of substantiating the actual amount spent for a meal while traveling away from home on business a taxpayer may use an amount computed at the applicable federal meal and incidental continued pated in the business_discussion see sec_1_274-5t temporary income_tax regs fed reg date expense m ie rate set forth in appendix a of c f_r chapter for the locality of travel for each calendar day that the taxpayer is traveling away from home on business see sec_1_274-5 income_tax regs revproc_2000_39 sec_3 a 2000_2_cb_340 applicable to inter alia jan through date revproc_2001_47 sec_3 a 2001_2_cb_332 applicable to inter alia oct through date the use of the m ie estab- lishes only the daily amount deemed spent for meals while travel- ing away from home on business sec_1_274-5 income_tax regs the taxpayer must still establish the time the place and the business_purpose of the daily expenditures_for meals id evaluation of certain evidence on which petitioner relies petitioner relies principally on certain credit card state- ments two theater ticket stubs and his testimony the credit card statements on which petitioner relies consist of ten monthly statements for a bank of america visa card covering date through date and date through date six monthly statements for a discover platinum card covering date through date and july through date two monthly statements for a first usa visa card covering the periods august through date and october through date a monthly statement for a first horizon visa card covering the period february through date two monthly statements for a first tennessee bank visa card covering the period march through date and two monthly statements for a mbna america visa card covering the periods may through date and november through date we shall refer collectively to all of the above-described statements as peti- tioner’s credit card statements petitioner did not testify about any of petitioner’s credit card statements petitioner does not indicate on brief and we have no way of knowing whether he is claiming all of the ex- penses shown in those statements there is no notation on any of petitioner’s credit card statements indicating which if any of the expenses listed in those statements petitioner is claiming heredollar_figure on the instant record we have no way of knowing which if any of the expenses listed in petitioner’s credit card statements petitioner is claiming in this case or the issue presented to which any such expense pertains in addition 9we note that the total amount of expenses shown in peti- tioner’s credit card statements exceeds the total amount of expenses that petitioner claimed in petitioner’s form_2106 restaurant schedule c and pda consulting schedule c 10several of petitioner’s credit card statements have a notation adjacent to each of the expenses listed such as a tick mark a check mark or an underlining or circling of an amount we presume that petitioner made those notations as he was review- ing those several statements in order to note that he had veri- fied the accuracy of each expense listed in those statements petitioner’s credit card statements show only the date and the amount of each expense listed in those statements and the name of the company or establishment at which each such expense was incurred neither petitioner’s credit card statements nor any other evidence in the record establishes the reason why peti- tioner paid any of the expenses listed in those statements we shall not rely on petitioner’s credit card statements to estab- lish petitioner’s position with respect to any of the expenses that he is claiming in this case the two theater ticket stubs petitioner’s ticket stubs on which petitioner relies show that the price of admission of each ticket was dollar_figure petitioner did not testify about those ticket stubs petitioner does not indicate on brief and we have no way of knowing the issue presented to which they pertain in addition neither petitioner’s ticket stubs nor any other evi- dence in the record establishes that it was petitioner who paid for the theater tickets to which those ticket stubs relate nor do petitioner’s ticket stubs or any other evidence in the record establish the reason why the theater tickets to which those stubs relate were purchased we shall not rely on petitioner’s ticket stubs to establish petitioner’s position with respect to any of the expenses that he is claiming in this case petitioner’s testimony on which he relies was vague gen- eral and or conclusory in certain material respects we shall not rely on petitioner’s testimony to establish his position with respect to any of the expenses that he is claiming in this case claimed unreimbursed employee_expenses a taxpayer is entitled to deduct under sec_162 unreimbursed employee_expenses only to the extent that the taxpayer demonstrates that such taxpayer could not have been reimbursed for such expenses by such taxpayer’s employer 24_tc_21 dollar_figure petitioner contends that the unreimbursed employee_expenses at issue could not have been reimbursed because he incurred them during travel freezes in and no company vice president approved them respondent disagrees we have found that petitioner did not submit any requests for reimbursement of employee_expenses that he paid during certain unidentified travel freezes in the year at issue and that he made no attempt to obtain the approval of a vice president authorizing reimbursement of any such expenses on the instant record we find that petitioner has failed to carry his burden of showing that a company vice president would not have approved any employee_expenses which he paid during such travel freezes and for which he did not request reimbursement on that record we further find that petitioner has failed to carry his burden of establishing that he could not have been reimbursed by hi sec_11see also putnam v commissioner tcmemo_1998_285 marshall v commissioner tcmemo_1992_65 employer for such expenses on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the deduction that he claims for unreimbursed employee expensesdollar_figure claimed schedule c restaurant expenses the trade_or_business requirement of sec_162 is not met until the trade_or_business has begun to function as a going concern and the activities for which it was organized are per- formed 86_tc_492 affd 864_f2d_1521 10th cir a restaurant trade_or_business does not begin until the restaurant is open to the publicdollar_figure 12assuming arguendo that petitioner had established the deductibility under sec_162 of the unreimbursed employee_expenses at issue he would still have to satisfy the require- ments of sec_274 for any such expenses that are subject_to those requirements for example petitioner contends that during he drove his mercedes and volvo inter alia while making sales calls on behalf of his employer on the instant record we find that petitioner’s mercedes and volvo which are not subject_to the exception in sec_280f are listed_property within the meaning of sec_280f we concluded above that we shall not rely on petitioner’s credit card statements petitioner’s ticket stubs or petitioner’s testimony with respect to his claimed expenses to establish petitioner’s position regarding such expenses including the unreimbursed employee_expenses at issue on the record before us we find that peti- tioner has failed to carry his burden of establishing all of the elements that he must prove in order to satisfy the requirements under sec_274 for any such expenses that are subject_to those requirements see sec_1_274-5t temporary income_tax regs fed reg date 13see wilson v commissioner tcmemo_2002_61 walsh v commissioner tcmemo_1988_242 affd without published continued petitioner contends that he first entered the restaurant business in when he claims he worked at his uncle’s restau- rant in windsor california with the understanding that his uncle intended to sell him his restaurant as a result peti- tioner argues he is entitled to deduct certain amounts that he incurred during in investigating the acquisition of a restaurant in dallas texas respondent disagrees the record establishes that during petitioner did not purchase his uncle’s restaurant and that he did not operate a restaurant at any time during that year or the following year which is the year at issue on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the net_loss that he claimed in the restau- rant schedule cdollar_figure continued opinion 884_f2d_1393 6th cir see also specialty rests corp subs v commissioner tcmemo_1992_221 14assuming arguendo that petitioner had established the deductibility under sec_162 of the travel meal and enter- tainment expenses claimed in the restaurant schedule c he would still have to satisfy the requirements of sec_274 we concluded above that we shall not rely on petitioner’s credit card statements petitioner’s ticket stubs or petitioner’s testimony with respect to his claimed expenses to establish petitioner’s position regarding such expenses including the travel meal and entertainment_expenses claimed in the restau- rant schedule c on the record before us we find that peti- tioner has failed to carry his burden of establishing all of the elements that he must prove in order to satisfy the requirements under sec_274 for such expenses see sec_1_274-5t continued claimed schedule c pda consulting business_expenses in order for a taxpayer to be carrying on a trade or busi- ness within the meaning of sec_162 the taxpayer must be involved in the activity with continuity and regularity commis- sioner v groetzinger 480_us_23 a sporadic activity will not qualify as carrying_on_a_trade_or_business for purposes of sec_162 id in addition the taxpayer’s primary purpose for carrying on the activity must be for income or profit id petitioner contends that during the year at issue he con- tacted or made presentations to at least four companies regarding pda consulting services that he hoped to sell to those companies as a result petitioner argues he was carrying on a pda consult- ing business during the year at issue and is entitled to deduct certain amounts that he paid during that year in doing so respondent disagrees we have found that on date petitioner sent an e- mail to the chief_executive_officer of handspring a manufacturer of pdas in which he renewed the offer that he had made in two e- mails addressed to her on date to develop market and sell business applications of handspring’s pda on the record before us we find that petitioner has failed to carry his continued and temporary income_tax regs fed reg date burden of showing that he was involved in his claimed pda con- sulting business with continuity and regularity and that the primary purpose for the activities that he undertook with respect to that claimed business was for profit on that record we find that petitioner has failed to carry his burden of showing that during the year at issue he was carrying on a pda consulting business within the meaning of sec_162dollar_figure on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the net_loss that he claimed in the pda consulting schedule cdollar_figure 15assuming arguendo that petitioner had established that during the year at issue he was carrying on a pda consulting business within the meaning of sec_162 on the record before us we find that petitioner has failed to carry his burden of showing that he paid the expenses that he claimed in the pda consulting schedule c and that such expenses are ordinary and necessary expenses within the meaning of that section 16assuming arguendo that petitioner had established the deductibility under sec_162 of the expenses claimed in the pda consulting schedule c he would still have to satisfy the requirements of sec_274 for any such expenses that are subject_to those requirements we concluded above that we shall not rely on petitioner’s credit card statements petitioner’s ticket stubs or petitioner’s testimony with respect to his claimed expenses to establish petitioner’s position regarding such expenses including the expenses claimed in the pda consult- ing schedule c on the record before us we find that petitioner has failed to carry his burden of establishing all of the ele- ments that he must prove in order to satisfy the requirements under sec_274 for any such expenses that are subject_to those requirements see sec_1_274-5t temporary income_tax regs fed reg date we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
